      Case: 1:20-cr-00392-SO Doc #: 61 Filed: 02/09/21 1 of 3. PageID #: 374




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                       )   CASE NO. 1:20CR392
                                                )
                      Plaintiff,                )   JUDGE SOLOMON OLIVER, JR.
                                                )
       vs.                                      )
                                                )   UNOPPOSED JOINT MOTION TO
CHARLES VACCARO,                                )   CONTINUE HEARING ON MOTIONS
                                                )   TO WITHDRAW AS COUNSEL
                      Defendant.                )


       Now comes undersigned counsel, Paul M. Flannery, Christos N. Georgalis, and Alex B.

Spiro, and respectfully requests a one week continuance, until February 17, 2021, on tomorrow’s

hearing regarding counsel’s motions to withdraw for the reasons outlined herein.

        On December 14, 2020 and December 15, 2020, undersigned counsel filed their motions

to withdraw as counsel for Defendant Charles Vaccaro. The Court scheduled a hearing on

counsels’ motions to occur on January 28, 2021. On January 27th, undersigned counsel requested

a ten (10) day continuance on the hearing as Mr. Vaccaro and his new counsel were diligently

working to secure and finalize the terms of their engagement—which would render moot any

issues with undersigned counsel’s pending motions to withdraw. The Court granted the motion on

January 28th and reset the hearing for February 10, 2021.

       Due to certain unforeseen administrative delays involved in the transferring of client

IOLTA funds to Mr. Vaccaro’s new counsel, the finalization of his engagement requires additional

time. The delay is merely a procedural issue with the transferring of funds and does not involve

any underlying issues with Mr. Vaccaro’s new representation.
      Case: 1:20-cr-00392-SO Doc #: 61 Filed: 02/09/21 2 of 3. PageID #: 375




       Therefore, in the interest of judicial economy, and to preserve defense resources,

undersigned counsel respectfully requests that tomorrow’s hearing be postponed for one week in

anticipation that Mr. Vaccaro’s new counsel’s entry into the matter will render the upcoming

hearing moot.

       Neither party will be prejudiced by this delay as no trial date has been set and discovery is

still ongoing. Undersigned counsel has communicated with Assistant U.S. Attorney Alex Abreu,

counsel for the Government, and the United States does not oppose this motion.

                                             Respectfully submitted,

                                             /s/ Paul M. Flannery
                                             Paul M. Flannery (OH: 0091480)
                                             Christos N. Georgalis (OH: 0079433)
                                             Flannery  Georgalis, LLC
                                             1375 E. 9th St., 30th Floor
                                             Cleveland, OH 44114
                                             Telephone: (216) 367-2094
                                             paul@flannerygeorgalis.com
                                             chris@flannerygeorgalis.com

                                             /s/ Alex B. Spiro
                                             Alex B. Spiro (NY: 4656542)
                                             Quinn Emanuel Urquhart & Sullivan, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: (212) 849-7364
                                             alexspiro@quinnemanuel.com

                                             Attorneys for Defendant Charles Vaccaro




                                                2
       Case: 1:20-cr-00392-SO Doc #: 61 Filed: 02/09/21 3 of 3. PageID #: 376




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

A copy of this motion was sent to Mr. Vaccaro via electronic mail. All other parties will be served

by regular U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/ Paul M. Flannery
                                               Paul M. Flannery

                                               Attorney for Defendant Charles Vaccaro




                                                  3
